Citation Nr: 0033253	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-17 199	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred during private 
hospitalization from March 29, 1998, to April 1, 1998.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from May 1945 to November 
1946 and from March 1948 to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 determination by the 
Medical Administration Service (MAS) of the Department of 
Veterans Affairs (VA), North Texas Health Care System in 
Dallas, Texas.  The claim was subsequently associated with 
the veteran's claims file at the Regional Office (RO) in 
Waco, Texas.  


REMAND

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 196-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  

The Board also notes that the Millennium Health Care and 
Benefits Act, Public Law 106-117, which become effective in 
May 2000, provides general authority for the reimbursement of 
non-VA emergency treatment.  See 38 U.S.C.A. § 1725 (West 
Supp. 2000); Pub. L. 106-117, Title I, Subtitle B, § 111, 113 
Stat. 1556 (1999) (providing that the November 30, 1999, act 
shall take effect 180 days after the date of enactment).  The 
term "emergency treatment" is defined as medical care or 
services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
layperson reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

In addition, the Board notes that the June 1998 and June 1999 
MAS medical opinions to approve one day of emergency 
treatment do not include the rationale for those 
determinations or identify when the veteran could have been 
transferred safely to a VA medical facility.  The Court, in 
previous medical reimbursement cases, has held that a remand 
was required to obtain a medical opinion as to the necessity 
of private medical care.  See Similes v. Brown, 6 Vet. App. 
555 (1994); see also Paris v. Brown, 6 Vet. App. 75 (1994).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran's medical administration 
file should be returned to the VA medical 
examiner, Dr. J.R.B., for clarification 
of his previous opinions and 
identification as to when after his March 
28, 1998, hospital admission the veteran 
could have been transferred safely to a 
VA facility and whether the VA facility 
could have provided the type of medical 
procedures needed by the veteran.  

If the examiner is no longer available, 
the medical administration file should be 
reviewed by an appropriate VA examiner 
for an opinion as to when after his March 
28, 1998, hospital admission the veteran 
could have been transferred safely to a 
VA facility.  The medical administration 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner.  A formal, written report in 
reference to the veteran's period of 
hospitalization, for which he is seeking 
payment or reimbursement, should be 
prepared and incorporated into the 
medical administration file.

2.  The MAS must review the medical 
administration file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the MAS 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the MAS  should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the MAS should issue a supplemental statement 
of the case.  The requisite period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for final appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



